Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
This is a response to an amendment filed May 19, 2022. By the amendment claims 1, and 3-12 are pending with claims 1, 7 and 10 being amended and claim 2 being canceled.

Allowable Subject Matter
	Claims 1 and 3-12 are allowable. 

	Independent claims 1 and 7 are allowable for disclosing “based on the weighing result, control an operation of the adjustment device to bring the sampling weight equal to a target value of a management standard, wherein the adjustment device is capable of adjusting the flow velocity of the sorting airflow by changing the opening degree of the feeding path.”
	The closest prior art of Focke et al. (US 7584758) discloses s a feeding system of a granulated substance (Abstract), comprising: a feeding path (predistributor 11) configured to feed, toward a use machine that uses a granulated substance, the granulated substance together with a carrying airflow; a separation device (sifter 15) configured to, in a feeding process of the granulated substance, separate the granulated substance into a good product and a sub-standard product heavier than the good product by separation through winnowing (Col. 2, L28-35), and discharge only the sub-standard product from the feeding path (Col. 3, L22-25); a transfer path (discharge 32) configured to receive and transfer a sub-standard product discharged from the feeding path. Tiggesbaumker et al. (US 3951347) discloses a weighing device (521) connected to a control mechanism (522) but there is no indication of what is being controlled (Col. 3, L51-58). Murray et al. (US 4010096) discloses an adjustable wall (21) that varies a path cross-section, but there is no control mechanism. Although, all the features of the instant invention can be found in the prior art, there is no teaching or suggestion that would render it obvious to combine the features in the manner disclosed by the instant invention.   

Response to Arguments
The applicant’s arguments with regards to the obviousness of combining the prior art references was persuasive.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                              

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653